*899MEMORANDUM **
Leon Sabra Blatt appeals pro se from the district court’s order denying Ms motion for a new trial following a jury verdict in his 42 U.S.C. § 1983 action arising from an arrest. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s denial of a motion for a new trial, Venegas v. Wagner, 831 F.2d 1514, 1519 (9th Cir. 1987), and we affirm.
The district court did not abuse its discretion in denying Blatt’s motion for a new trial because Blatt did not show clear and convincing evidence that the verdict was obtained through perjury or that defense counsel’s conduct prevented Blatt from fully and fairly presenting his defense. See Passantino v. Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 510 n.15 (9th Cir. 2000) (a motion for a new trial may be granted on the basis of false or perjurious evidence); Wharf v. Burlington Northern R. Co., 60 F.3d 631, 637 (9th Cir. 1995) (setting forth the standard for granting a motion for a new trial due to “fraud, misrepresentation, or other misconduct”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.